People v Butler (2020 NY Slip Op 04113)





People v Butler


2020 NY Slip Op 04113


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, CURRAN, AND TROUTMAN, JJ. (Filed July 17, 2020.) 


MOTION NO. (384/16) KA 13-01138.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vBERNARD J. BUTLER, ALSO KNOWN AS BERNARD FAULKS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.